EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Three Months Ended December 31, 2009 December 31, 2008 (Restated) Net Income $ ) $ Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Earnings per common share: Basic $ ) $ Diluted $ ) $ At December 31, 2009 and 2008, there were 620,525 and 255,525 options outstanding, respectively, that were not included in diluted earnings per share, as the shares were anti-dilutive.
